DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 recites the limitation "the plurality of fibrous elements”.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claims 16 recites the limitation "the plurality of fibrous elements”.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claims 17 recites the limitation "the plurality of fibrous elements”.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claims 18 recites the limitation "the plurality of fibrous elements”.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-18 of U.S. Patent No. 10,711,395. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 7-18 of U.S. Patent No. 10,711,395 encompass or include that which is recited in claims 1-20 of the present patent application.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-18 of U.S. Patent No. 11,174,590. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 10-18 of U.S. Patent No. 11,174,590 encompass or include that which is recited in claims 1-11 of the present patent application.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Keck et al. (US 2003/0211802) [hereinafter Keck].
Regarding independent claim 1, Keck teaches a pre-moistened textured fibrous structure comprising a textured fibrous structure comprising a first surface and a second surface opposite the first surface (Fig. 1; abstract; paragraph [0139]), wherein the first surface comprises a plurality of deformations comprising protrusions (protrusions 302; paragraphs [0043] and [0048]). Keck does not appear to explicitly disclose a root mean square average surface height value (Sq) of greater than 300 µm as measured according to the Surface Height Test Method referred to in the present application, however, it is to be noted that the fibrous structure in Keck exhibits the same structure wherein the deformations have a height of greater than 200 µm (paragraph 0066) and is being manufactured for the same purpose (i.e. improving the texture of the fibrous structure). 
Therefore, it must be concluded that the fibrous structures according to the present application and Keck must exhibit the same properties, in particular the same root mean square average surface height value (Sq) of greater than 300 µm as measured according to the Surface Height Test Method referred to in the present application. Should it not be deemed inherent, it would have been obvious because the product in Keck has deformations of a height greater than 200 µm (paragraph 0066) and would display the same characteristics.
Regarding claims 2 and 3, Keck discloses the pre-moistened textured fibrous structure comprising a plurality of fibrous elements which comprise a plurality of filaments (paragraphs [0036-0037]).
Regarding claim 4, Keck discloses the plurality of fibrous elements comprising a plurality of filaments and a plurality of fibers commingled together (paragraphs [0036-0037]).
Regarding claims 5 and 6, Keck discloses at least one of the fibrous elements comprising a thermoplastic polymer (polypropylene and/or polyethylene; paragraph 0052).
	Regarding claims 7-9, Keck discloses the plurality of fibrous elements comprising a plurality of fibers which comprise a plurality of wood pulp fibers (paragraphs 0058-0059).
	Regarding claim 10, Keck discloses a wet wipe comprising the pre-moistened textured fibrous structure (paragraphs 0006 and 0140).
Regarding claim 11, Keck discloses a multi-ply pre-moistened textured fibrous structure comprising two or more of the pre-moistened textured fibrous structures such that surfaces of the pre-moistened textured fibrous structure form exterior surfaces of the multi-ply fibrous structure (paragraph 0134).  
Regarding independent claim 12, Keck teaches a pre-moistened textured fibrous structure comprising a textured fibrous structure comprising a first surface and a second surface (Fig. 1; abstract; paragraph [0139]), wherein each of the first surface and second surface comprise a plurality of deformations (Fig. 1; paragraphs [0043] and [0048]). Keck does not appear to explicitly disclose a height difference surface height value (Sk) of greater than 825 µm as measured according to the Surface Height Test Method referred to in the present application, however, it is to be noted that the fibrous structure in Keck exhibits the same structure wherein the deformations have a height of greater than 200 µm (paragraph 0066) and is being manufactured for the same purpose (i.e. improving the texture of the fibrous structure). 
Therefore, it must be concluded that the fibrous structures according to the present application and Keck must exhibit the same properties, in particular the same height difference surface height value (Sk) of greater than 825 µm as measured according to the Surface Height Test Method referred to in the present application. Should it not be deemed inherent, it would have been obvious because the product in Keck has deformations of a height greater than 200 µm (paragraph 0066) and would display the same characteristics.
Regarding claims 13 and 14, Keck discloses the pre-moistened textured fibrous structure comprising a plurality of fibrous elements which comprise a plurality of filaments (paragraphs [0036-0037]).
Regarding claim 15, Keck discloses the plurality of fibrous elements comprising a plurality of filaments and a plurality of fibers commingled together (paragraphs [0036-0037]).
Regarding claim 16, Keck discloses at least one of the fibrous elements comprising a thermoplastic polymer (polypropylene and/or polyethylene; paragraph 0052).
	Regarding claims 17-19, Keck discloses the plurality of fibrous elements comprising a plurality of fibers which comprise a plurality of wood pulp fibers (paragraphs 0058-0059).
	Regarding claim 20, Keck discloses a wet wipe comprising the pre-moistened textured fibrous structure (paragraphs 0006 and 0140).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 2, 5-7, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pung et al. (US 2013/0111682) [hereinafter Pung].
Regarding independent claim 1, Pung teaches a pre-moistened textured fibrous structure (Fig. 2, non-woven sheet 10) comprising a textured fibrous structure (nonwoven; paragraphs [0050-0053]), comprising a first surface and a second surface opposite the first surface, wherein the first surface comprises a plurality of deformations comprising protrusions (protrusions 18) such that the first surface exhibits a root mean square average surface height value (Sq) of greater than 300 µm as measured according to the Surface Height Test Method (Table 2; paragraph [0069]).
Regarding claim 2, Pung discloses the pre-moistened textured fibrous structure comprising a plurality of fibrous elements (paragraph [0051]).
Regarding claims 5 and 6, Pung discloses at least one of the fibrous elements comprising a thermoplastic polymer consisting of either polyethylene or polypropylene (paragraphs [0050] and [0051]).
Regarding claim 7, Pung discloses the fibrous elements comprising a plurality of fibers (paragraphs [0050] and [0051]).
Regarding claim 10, Pung discloses a wet wipe comprising the pre-moistened textured fibrous structure according to claim 1 (Fig. 1; paragraph [0012]).
Regarding claim 11, Pung discloses a multi-ply textured fibrous structure comprising two or more of the pre-moistened textured fibrous structures such that surfaces of the pre-moistened textured fibrous structures form exterior surfaces of the multi-ply fibrous structure (paragraph [0052]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pung et al. (US 2013/0111682) [hereinafter Pung] in view of Laun (US 6,087,279).
Regarding independent claim 12, Pung teaches a pre-moistened textured fibrous structure (Fig. 2, non-woven sheet 10) comprising a textured fibrous structure (nonwoven; paragraphs [0050-0053]), comprising a first surface and a second surface opposite the first surface, wherein the first surface comprises a plurality of deformations (protrusions 18) such that the first surface exhibits a height difference surface height value (Sk) of greater than 825 µm as measured according to the Surface Height Test Method (Table 3; paragraph [0067] and [0070]).
Pung fails to disclose a plurality of deformations on the second surface.
Laun teaches that it is well known in the textile art to have a textile material that is used for cleaning including protrusions on both sides, wherein the protrusions are identical on both sides (Fig. 1; col. 1, lines 45-46), for the purpose of allowing the textile material to be usable in the same way on both sides, so that when using the material, one does not have to be careful which side is used (col. 1, lines 25-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nonwoven material in Pung to include protrusions (deformations) on both surface of the nonwoven material wherein the protrusions are identical on both surfaces as suggested by Laun in order to allow the nonwoven material to be usable in the same way on both sides, so that when using the material, one does not have to be careful which side is used.
Regarding claim 13, Pung discloses the pre-moistened textured fibrous structure comprising a plurality of fibrous elements (paragraph [0051]).
Regarding claim 16, Pung discloses at least one of the fibrous elements comprising a thermoplastic polymer (paragraphs [0050]-[0051]).
Regarding claim 17, Pung discloses the fibrous elements comprising a plurality of fibers (paragraphs [0050] and [0051]).
Regarding claim 20, Pung discloses a wet wipe comprising the pre-moistened textured fibrous structure according to claim 1 (Fig. 1; paragraph [0012]).


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Pung in view of Keck et al. (US 2003/0211802) [hereinafter Keck].
Pung fails to teach a fibrous structure including a plurality of filaments and fibers commingled together.
Keck teaches that it is well known in the nonwoven fibrous art to have a nonwoven web including a plurality of filaments and fibers commingled together for the purpose of forming a coformed nonwoven web that is well suited for a variety of wet and dry cleaning operations (paragraph [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nonwoven material in Pung to include a plurality of filaments and fibers commingled together as suggested by Keck in order to form a coformed nonwoven web that is well suited for a variety of wet and dry cleaning operations.


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pung in view of Laun as applied to claim 12 above, and further in view of Keck et al. (US 2003/0211802) [hereinafter Keck].
Pung fails to teach a fibrous structure including a plurality of filaments and fibers commingled together.
Keck teaches that it is well known in the nonwoven fibrous art to have a nonwoven web including a plurality of filaments and fibers commingled together for the purpose of forming a coformed nonwoven web that is well suited for a variety of wet and dry cleaning operations (paragraph [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nonwoven material in Pung to include a plurality of filaments and fibers commingled together as suggested by Keck in order to form a coformed nonwoven web that is well suited for a variety of wet and dry cleaning operations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781